J-A02030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KJETIL SPONE                                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

RAFFAELLA SPONE

                            Appellee                   No. 1143 EDA 2013


                Appeal from the Order Entered March 20, 2013
            In the Court of Common Pleas of Montgomery County
        Domestic Relations at No(s): 2007-31635 Pacses No. 792109797


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.                               FILED OCTOBER 01, 2014

        K.S. (“Father”) appeals from the support order and supplemental

support order, both entered March 20, 2013, which awarded child support to

R.S. (“Mother”). Father raises a plethora of issues concerning his obligation

with respect to summer camp costs, parochial school tuition, medical costs,

and child care costs for the parties’ two minor children. After careful review,

we affirm on all but one issue as indicated below; in relation to the claim

involving Father’s health insurance contribution, we vacate and remand.

        The underlying facts of the case are fully set forth in the court’s three-

part support order dated March 20, 2013, its findings and conclusions, and

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A02030-14


accompanying supplemental order also dated March 20, 2013, and its

opinion filed June 12, 2013. Therefore, we will provide only a brief

summary:       Father and Mother were married on January 16, 1999.              The

parties have two minor children:1 (1) H.S., born in January of 2000, now

age 14; and (2) A.S., born in April of 2004, now age 10 (collectively, “the

Children”).    On December 20, 2007, Father filed a complaint in divorce.

Prior to the parties’ divorce, Father moved to Anchorage, Alaska with his

girlfriend in April of 2008. On November 16, 2009, the divorce decree was

entered.

       The trial court set forth the extensive procedural history as follows:

              On May 14, 2010, the parties appeared with their
       respective counsel at a Support hearing before the Honorable
       Emanuel A. Bertin. The parties stipulated to the total support for
       the calendar year 2008 and the basic support order for the
       calendar year 2009, but had oral argument regarding Father’s
       contribution to child care, private school and/or summer camp
       for 2009. On June 25, 2010, there was additional testimony and
       argument with respect to child care, private school and/or
       summer camp for 2009 and the amount of support for the year
       2010. On July 14, 2010, Judge Bertin issued a Supplemental
       Support Memorandum and Order, addressing child care, private
       school and summer camp for 2009 and the amount of support
       from January 1, 2010 – Forward. Judge Bertin ordered Father to
       pay the following for 2009: (1) 60% of $7,500.00 for child care,
       totaling $4,500.00; (2) 60% of $6,525.00 for private school
       tuition, totaling $3,915.00; and (3) 60% of $1,600.00 for
       summer camp, totaling $960.00. From January 1, 2010 –
       Forward, Father’s net monthly income was $1,325.24 based on
       his Alaskan unemployment compensation.         From January 1,
____________________________________________


1
    As minor children are involved in this case, we identify them by their
initials.



                                           -2-
J-A02030-14


       2010 – Forward, Father was ordered to pay $440.00 per month
       for two children plus contribute $73.25 per month to Mother for
       health insurance, which totaled $513.25 per month for child
       support.     As a result of Father receiving unemployment
       compensation, Father was not required to pay for child care,
       private school and/or summer camp.

             On July 27, 2010, Father filed a Motion for Reconsideration
       of the Supplemental Support Memorandum and Order of July 14,
       2010. In response, Judge Bertin granted several of Father’s
       requests and reduced Father’s total private school contribution of
       $2,628.00 for 2009. On September 23, 2010, Father appealed
       [the trial court]’s August 24, 2010 Order, addressing Father’s
       Motion for Reconsideration. On August 5, 2011, the Superior
       Court dismissed Father’s Appeal.[2]

              On October 12, 2011, Mother and Father (via telephone)
       appeared before Master Arthur Klein, Esquire (“Master Klein”) at
       a Master’s Conference on Mother’s Petition to Modify Support
       filed on or about June 21, 2011. On November 22, 2011, Master
       Klein recommended the following: (1) Mother’s net income after
       legal deductions was $2,483.00 per month; and (2) Father’s net
       earning capacity considering, background, education and
       experience was $5,600.00 per month based on the April 15th,
       2011 Contempt hearing before the Honorable Carolyn T.
       Carluccio and the parties’ stipulation dated February 10, 2009,
       discussing Father’s earnings. Master Klein recommended Father
       to pay $1,229.00 per month for two children, plus $218.00 per
       month for medical insurance provided by Mother, and a monthly
       arrears of $145.00 which totaled $1592.00 per month.

             On December 5, 2011, Father filed Support Exceptions to
       Master Klein’s Support recommendations, resulting in a hearing
       before [the trial court] on April 12, 2012. At the hearing, Mother
       appeared with counsel and Father appeared pro se. At the
       conclusion of the hearing, [the trial court] issued an Order,
       denying Father’s Support Exceptions.
____________________________________________


2
   Spone v.      Spone, 29 A.3d 842 [2726 EDA 2010] (Pa. Super. 2011)
(unpublished     memorandum) (appeal dismissed because Father did not
request that     certain transcripts be included in the certified record and
therefore, the   panel could not conduct a meaningful review on appeal).



                                           -3-
J-A02030-14



            Prior to the hearing on April 12, 2012, Mother filed a
     Petition for Sanctions on April 9, 2012. On April 20, 2012,
     Mother filed a Petition for Contempt, and Mother filed a Petition
     for Child Care, Parochial School and Summer Camp on April 27,
     2012.

           On May 4, 2012, Father, through newly hired counsel, filed
     a Motion for Reconsideration with Supplemental Brief, requesting
     [the trial court] reconsider its Order dated April 12, 2012. On
     May 14, 2012, Father appealed [the trial court]’s Order dated
     April 12, 2012. On the same day, [the court] vacated its Order
     of April 12, 2012 and granted Father’s Motion for
     Reconsideration.     On July 12, 2012, the Superior Court
     dismissed Father’s appeal.

           On June 22, 2012, [the trial court] issued an Order
     regarding Father’s Motion for Reconsideration. Pursuant to the
     Order of June 22, 2012, [the court] found that Mother’s net
     income after legal deductions was $2,637.00 per month and
     Father’s net income after legal deductions was $3,672.00 per
     month. [The court] ordered Father to pay $888.00 per month
     for two children plus $101.00 per month for medical insurance
     provided by Mother, totaling $989.00 per month. Additionally,
     Father was ordered to pay $99.00 per month on arrears and
     58% of all unreimbursed medical expenses. On July 5, 2012,
     Father filed a Motion for Reconsideration of [the court]’s June
     22, 2012, Support Order, which [the court] granted by Order
     dated July 13, 2012.

           On July 16, 2012, [the trial court] held a hearing on
     Mother’s Petition for Child Care, Parochial School and Summer
     Camp due to the timely nature and gravity of impact upon the
     children. At the hearing, both parties were represented by
     counsel. A hearing never occurred because counsel reached an
     agreement on behalf of the parties. The Order dated July 16,
     2012, granted in part and continued in part Mother’s Petition for
     Child Care, Parochial School and Summer Camp. Based on the
     agreement, the Order directed Father to pay $1630.30 for the
     children’s summer camp in accordance with his 60%
     contribution.

          On August 15, 2012, Father appealed [the trial court]’s
     Order of July 16, 2012, which was later dismissed by Superior

                                   -4-
J-A02030-14


     Court on October 23, 2012. On August 28, 2012, Father filed a
     Motion for Reconsideration of [the court]’s Order of July 16,
     2012, which [the court] granted by Order dated August 30,
     2012. On October 11, 2012, Mother filed an Emergency Motion
     for an Evidentiary Hearing on Summer Camp Costs, Parochial
     School, Medical Costs and Child Care Costs. On December 3,
     2012, Mother filed another Emergency Motion for Father to
     comply with the [c]ourt’s Order of November 22, 2011 and
     contribute towards medical insurance.

            On January 9, 2013, both parties appeared before [the
     trial court] with their respective counsel for a one day hearing.
     On the same day, Father filed a Reply to Mother’s Emergency
     Motion for an Evidentiary Hearing on Summer Camp Costs,
     Parochial School, Medical Costs and Child Care costs. [The trial
     court] issued a Supplemental Support Order dated March 20,
     2013 and a three-part Support Order dated March 20, 2013.
     Thereafter, no post-trial motions were filed. On April 18, 2013,
     Father filed a timely Notice of Appeal to the Pennsylvania
     Superior Court from [the court]’s Supplemental Support Order
     dated March 20, 2013. On April 22, 2013, in accordance with
     Rule 1925(b) of the Pennsylvania Rules of Appellate Procedure,
     [the court] ordered Father to file a Concise Statement of Matters
     Complained of on Appeal within twenty-one days from the date
     of the Order. Said statement was received on May 13, 2013.

Trial Court Opinion, 6/12/2013, at 1-5.

     Father now raises the following 12 issues on appeal:

     A.




                                    -5-
J-A02030-14


          produce adequate documentary evidence to substantiate her
          testimony?

     E.




                                   -6-
J-A02030-14


      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused. In addition, we note
      that the duty to support one’s child is absolute, and the purpose
      of child support is to promote the child’s best interests.

Kimock v. Jones, 47 A.3d 850, 853-854 (Pa. Super. 2012), quoting

Brickus v. Dent, 5 A.3d 1281, 1284 (Pa. Super. 2010).

      Based on our disposition, we begin with Father’s seventh claim, in

which he asserts the court erred in its determination of the portion of the

health insurance contribution attributed to Father because the calculation

was based on the total amount paid rather than the amount paid for the

Children only. Father’s Brief at 22.

      Pennsylvania Rule of Civil Procedure 1910.16-6(b) provides for the

payment of health insurance coverage, in relevant part, as follows:

      (1) A party’s payment of a premium to provide health insurance
      coverage on behalf of the other party and/or the children shall
      be allocated between the parties in proportion to their net
      incomes, including the portion of the premium attributable to the
      party who is paying it, as long as a statutory duty of support is
      owed to the party who is paying the premium. If there is no
      statutory duty of support owed to the party who is paying the
      premium, the portion attributable to that person must be
      deducted from the premium as set forth in subdivision (2) below.
      Premiums paid by a party to whom no duty of support is owed to
      cover himself or herself only and that are not necessary to cover
      the other party or a child as part of a support order shall not be
      apportioned between the parties. If health insurance coverage
      for a child who is the subject of the support proceeding is being
      provided and paid for by a third party resident of either party’s
      household, the cost shall be allocated between the parties in
      proportion to their net incomes. If the obligor is paying the
      premium, then the obligee’s share is deducted from the obligor’s

                                       -7-
J-A02030-14


      basic support obligation. If the obligee is paying the premium,
      then the obligor’s share is added to his or her basic support
      obligation.   Employer-paid premiums are not subject to
      allocation.

      (2) When the health insurance covers a party to whom no
      statutory duty of support is owed, even if that person is paying
      the premium as set forth in subdivision (1) above, or other
      persons who are not parties to the support action or children
      who are not the subjects of the support action, the portion of the
      premium attributable to them must be excluded from allocation.
      In the event that evidence as to this portion is not submitted by
      either party, it shall be calculated as follows. First, determine
      the cost per person by dividing the total cost of the premium by
      the number of persons covered under the policy.           Second,
      multiply the cost per person by the number of persons who are
      not owed a statutory duty of support, or are not parties to, or
      the subject of the support action. The resulting amount is
      excluded from allocation.

Pa.R.C.P. 1910.16-6(b).

      Here, the trial court concedes that it erred in determining the portion

of health insurance contribution attributed to Father:

      Case law provides that a defendant should not be held
      responsible for that portion of a health insurance which is
      attributable to an ex-spouse. Mayer v. Gayer, 835 A.2d 1281,
      1285 (Pa. 2003). However, it is submitted that this principal
      applies only to those circumstances where insurance coverage
      would be available for children only and where the premium
      attributable to the ex-spouse can thereby be segregated from
      that attributable to the children.

             In this present case, it was difficult to determine the actual
      cost of the medical coverage premium attributable to the
      children only. Pa.R.C.P. 1910.16-6(b)(2) mandates that when
      the actual cost of the premium attributable to the children is not
      known or cannot be verified, it shall be calculated as follows:
      “First, determine the cost per person by dividing the total cost of
      the premium by the [] number of persons covered [under] the
      policy. Second, multiply the cost per person by the number of
      persons who are not [owed a statutory duty of support, or are

                                      -8-
J-A02030-14


      not] parties to, or the subject of the support action. The
      resulting amount is excluded from allocation.” Id. This Court
      concedes that it erred by not applying Rule 1910.16(b)(2) to
      determine the health insurance premium attributed to the
      children only. As such, this Court respectfully requests to be
      allowed to recalculate the health insurance premium in
      accordance with Rule 1910.16(b).

Trial Court Opinion, 6/12/2013, at 18-19.

      Upon review, we agree with the trial court’s assessment and conclude

the court erred and abused its discretion in failing to properly allocate

Father’s medical insurance premium payments in accordance with Pa.R.C.P.

1910.16-6(b)(2), resulting in a manifestly unjust result.      Accordingly, we

vacate that portion of the trial court’s order setting Father’s basic monthly

support obligation and remand for recalculation to include an appropriate

allocation of Father’s medical insurance payments in accordance with

Pa.R.C.P. 1910.16-6(b). The trial court is free to hold further hearings if it

deems them necessary to address this issue.

      Turning to Father’s first argument, he asserts the court erred by

denying that Father properly objected to the Children’s attendance at

parochial school based on the high quality of the public schools in the vicinity

of their residence. Father’s Brief at 10. Specifically, Father proclaims there

was no evidence presented of a comparison between the public and

parochial schools because that was not the source of contention at the

January 9, 2013, hearing.     Id.   Rather, Father states the issue was the




                                     -9-
J-A02030-14


parties’ joint ability to pay for the children’s education and he claims he

raised this issue during closing arguments. Id.

      Under Pennsylvania Rule of Civil Procedure 1910.16-6(d), the trial

court may direct the parent-obligor to contribute to private school tuition if it

is a “reasonable need:”

      Private School Tuition. Summer Camp. Other Needs. The
      support schedule does not take into consideration expenditures
      for private school tuition or other needs of a child which are not
      specifically addressed by the guidelines. If the court determines
      that one or more such needs are reasonable, the expense
      thereof shall be allocated between the parties in proportion to
      their net incomes. The obligor’s share may be added to his or
      her basic support obligation.

Pa.R.C.P. 1910.16-6(d).

      Thus, the Support Guidelines allow the court to include private
      school tuition in the support amount if the court determines that
      the need for private school is a reasonable one. In determining
      whether a need is reasonable, this Court has stated:

         A private school education may be a reasonable need for a
         child if it is demonstrated that the child will benefit from
         such and if private schooling is consistent with the family’s
         standard of living and station in life before the separation.
         If these factors are proved, a court may order a parent to
         provide financial support for the private schooling of a
         minor child.

Murphy v. McDermott, 979 A.2d 373, 377 (Pa. Super. 2009), quoting

Pa.R.C.P. 1910.16-6(d).     Accordingly, we “are to uphold the trial court’s

decision to order private school contributions so long as the court did not

abuse its discretion in determining that: (1) the child will ‘benefit,’ and (2)




                                     - 10 -
J-A02030-14


private schooling is consistent with the family’s prior standard of living and

station in life.” Id.

      Here, the court found the following:

            Father asserts that [the court] erred in requiring Father to
      contribute to parochial school education for the parties’ two
      children as the public schools where the children reside are of
      high quality. The law is well-established in Pennsylvania that in
      order to preserve an issue for appellate review, a party must
      make a timely and specific objection at the appropriate stage of
      the proceedings before the trial court. Hong v. Pelagatti, 765
      A.2d 1117, 1123 (Pa. Super. Ct. 2000). [“]An appellate court
      will not ordinarily reverse the court below for not doing what it
      was not asked to do, but will treat matter not objected to in the
      court below as waived.” Whistler Sportswear, Inc. v. Rullo,
      433 A.2d 40, 45 (Pa. Super. Ct. 1981), citing Logan v. Cherrie,
      282 A.2d 236 (Pa. 1971). During the parties’ closing argument,
      Father argued that Mother resides in a very good school district
      where the children’s attendance would alleviate some of the
      financial contributions. However, Father never explicitly raised
      an objection to the children attending parochial school based on
      the exemplary public schools near the children’s residence.
      There was no evidence presented that the public schools located
      within the children’s residence are of high quality and the
      children would benefit from public education. Likewise, there
      was no submitted evidence showing the children are not
      benefiting from a parochial school education. Accordingly, [the
      court] cannot consider something it was not asked to do.
      Therefore, this issue is waived.

Trial Court Opinion, 6/12/2013, at 7-8.

      We agree with the court’s conclusion.          Father never specifically

objected to the Children attending parochial school based on the public

schools in the area nor did he present evidence that the Children would

benefit more from the public schools.        Rather, during closing argument,

Father’s counsel alleged that Mother could not make Father pay $5,000.00


                                    - 11 -
J-A02030-14


because the children lived with her and she was making unilateral decisions.

N.T., 1/9/2013, at 129. Moreover, counsel stated:

      [Father]’s not a bank. And, at some point, there has to be,
      looking at a situation and making a decision, that some of these
      things can’t be afforded. And because we want things doesn’t
      mean that we have to have them. She has a very, very, very
      good school district. That would take away some of the financial
      obligations that she’s speaking about, take her stress away. And
      she’s clearly stressed by her financial situation. It’s got to come
      out in the household. I don’t know how that’s in the best
      interests of the children – and, also, not ask [Father] to be a
      bank.

Id.   Counsel’s statements during closing argument merely amounted to a

contention that the Children’s attendance at a public school would alleviate

some of the financial contributions for Mother. Father never objected that

the private schooling was not reasonable based on the fact that it did not

benefit the Children or was not consistent with the family’s prior standard of

living and station in life.

      Furthermore, to the extent Father argues the court erred because the

actual issue was the parties’ joint ability to pay for the children’s education,

we find this argument unavailing.     In reaching the conclusion that private

school was reasonable, the trial court considered the incomes of both

parties, as well as other relevant factors, including that both Children had

attended the parochial school since they were in kindergarten, stating:

      This Court finds from the totality of the evidence [the] cost of
      the school to be reasonable, that the children will benefit from
      the same and the schooling is consistent with the family’s
      standard of living and station in life prior to the separation of the
      parties.   Moreover, this Court finds that parochial school

                                     - 12 -
J-A02030-14


     expenses are reasonable based on Father’s own testimony of his
     gross annual income of $55,000.00 per year.

Supplemental Order, 3/20/2013, at 14-15. Additionally, in its Rule 1925(a)

opinion, the court expounded upon its finding:

            The total tuition amount for both children to attend Mary
     Mother of the Redeemer Catholic Parochial School (“MMR”) is
     $6,470.00 per year, which includes Mother’s parishioner rate of
     $780.00 and a tuition fee of $5,690.00. The Court concluded
     that the tuition amount for both children to attend MMR is
     reasonable. The record establishes that children have known
     only private school. Prior to the parties’ separation, [H.S.]
     attended Gwynedd Friends preschool and enrolled at MMR for
     kindergarten. At the time of the hearing, [H.S.] was 12 years
     old, in seventh grade and attended MMR for the past eight years.
     [A.S.] naturally followed in the footsteps of her big sister. Prior
     to the parties’ separation, [A.S.] attended Gwynedd Friends, a
     private school, starting at age 2. Like [H.S.], [A.S.] enrolled at
     MMR for kindergarten. At the time of the hearing [A.S.] was 8
     years old, in third grade and attended [] MMR for the past four
     years. The entire record shows that the children have and are
     benefiting from their private school education, commenced by
     agreement1 and encouragement of both parents. As a result,
     Father was court-ordered to contribute to the children’s parochial
     school education in 2009. In 2010, Father was relinquished from
     his obligation towards private school tuition when Father’s
     income was based on his unemployment compensation.
        1
            The previous Court determined that Father actually
        searched out and investigated MMR and initiated steps to
        select the school for [H.S.], to which [M]other agreed in
        the ultimate mutual decision of the parents. Both parents
        loved the small classrooms, the teachers, the warm and
        friendly environment and thought it so perfect for [H.S.]’s
        development that they looked at no other schools. See
        Trial Court Opinion, 10/5/10, at 6.

           On January 9, 2012, Father resumed full-time
     employment, earning an annual income of $55,000.00 per year.
     Although Father’s annual income is $30,000.00 less than what
     he made in 2008 at Draeger Medical, this Court determined that
     Father still has a stringent obligation to support his children even

                                    - 13 -
J-A02030-14


      if it causes him some hardship or requires sacrifice. Moreover,
      Father’s resumption of his prior obligation to pay parochial
      school tuition serves the best interest of the children.

Trial Court Opinion, 6/12/2013, at 11 (some citations omitted). We agree

with the court’s sound reasoning and emphasize the following:

      The principal goal in child support matters is to serve the best
      interests of the child through provision of reasonable expenses.
      The duty of child support, as every other duty encompassed in
      the role of parenthood, is the equal responsibility of both mother
      and father. As this duty is absolute, it must be discharged by
      the parents even if it causes them some hardship.

Kimock, 47 A.3d at 855, quoting Yerkes v. Yerkes, 824 A.2d 1169, 1171

(Pa. 2003) (internal citations and quotation marks omitted).     Here, Father

failed to present any evidence at the January 9, 2013, hearing that the

Children’s parochial school obligation was unreasonable or that Father even

suffers some kind of hardship. Accordingly, Father’s first argument fails.

      In Father’s second argument, he claims the court’s examination of the

family’s station in life and standard of living in comparison to that under

which the court initially ordered payment for parochial school was in error.

He asserts the court misconstrued his issue, stating:

      The Trial Court states that Father raises an argument that the
      Court’s deviation from the Child Support Guidelines was
      inappropriate. While the Trial Court understood this to mean
      that Father believes there was a deviation, as that term of art is
      applied pursuant to Pa.R.C.P. 1910.16-5, Father meant that the
      inclusion of the parochial school expense pursuant to Pa.R.C.P.
      1910.16-6(d) was an inappropriate adjustment, not that the
      Court deviated from the Child Support Guidelines in the sense
      explicated in Pa.R.C.P. 1910.16-5.




                                    - 14 -
J-A02030-14


Father’s Brief at 12 (citations omitted).    Moreover, Father states, “[T]he

current financial reality of Mother and Father must be a part of the analysis.”

Id. at 13. He argues that because the Children “are not immune from the

stresses of their parents, one must wonder if the best interests of the

[C]hildren are served by continuing them in parochial school.”      Id. at 15.

Further, he states “Mother has never demonstrated the benefit of educating

the [C]hildren in parochial school and if any such benefit would not be

offered in a public school.” Id.

      Contrary to Father’s argument, the “burden of demonstrating a

material and substantial change rests with the moving party, and the

determination of whether such change has occurred in the circumstances of

the moving party rests within the trial court’s discretion.”     Summers v.

Summers, 35 A.3d 786, 789 (Pa. Super. 2012). Here, Father is the moving

party. Other than mere allegations, Father has not presented any evidence,

as indicated above, that the Children’s parochial school was unreasonable

and furthermore, he has failed to meet his burden of demonstrating that a

material and substantial change has occurred, in which he can no longer

meet his obligation regarding the Children’s schooling.       We rely on the

court’s analysis as set forth in the prior issue and need not address this

issue further. Accordingly, Father’s second argument fails.

      In his third issue, Father argues the court erred in finding that the

child care expenses were reasonable. While he admits that both parties will


                                    - 15 -
J-A02030-14


incur child care expenses, “he believes that it is in the best interests of the

children for Mother to explore different employment opportunities so that the

significant cost of child care may be reduced or eliminated.” Father’s Brief at

16.    Specifically, he suggests that Mother “[sh]ould instead maintain

employment during the day and be home with the children during the hours

they sleep” so that the parties can reduce the amount of child care

payments. Id. at 17.

       The allocation of childcare expenses is governed by Pennsylvania Rule

of Civil Procedure 1910.16-6(a), which provides, in pertinent part:

       Reasonable child care expenses paid by either parent, if
       necessary to maintain employment or appropriate education in
       pursuit of income, shall be allocated between the parties in
       proportion to their net incomes and added to his and her basic
       support obligation.

Pa.R.C.P. 1910.16-6(a).

       We initially note that Father, in his Rule 1925(b) concise statement,

did not include the issue that Mother should maintain daytime employment

in order to reduce the childcare expenses.3 Consequently, the trial court did

not address that claim in its Rule 1925(a) opinion.     Therefore, Father has

____________________________________________


3
   Rather, in his concise statement, Father states: “The Trial court erred in
determining that childcare expenses of $1,560.00 a month (for children ages
9 and 13) incurred by the mother were reasonable when said childcare
expenses represented more than half of the gross monthly salary of mother
(gross biweekly salary of mother determined to be $1,430.86).” Statement
of Matters Complained of Pursuant to Rule of Appellate Procedure 1925(b),
5/13/2013, at unnumbered 2.



                                          - 16 -
J-A02030-14


waived this issue on appeal. See Pa.R.A.P. 1925(b)(3)(iv) (dictating “that

any issue not properly included in the Statement … shall be deemed

waived”).   Nevertheless, relative to the reasonableness of the childcare

expenses in general, we agree with the trial court’s rationale.

      In its Rule 1925(a) opinion, the court found the following:

      Although the cost of childcare in this case is costly there is
      nothing in the record to indicate that it is not reasonable under
      the circumstances. Here, Mother has physical custody of the
      children year-long because Father relocated to Alaska. As a
      single parent, solely providing for the children, it is crucial that
      Mother maintains her employment.         Childcare expenses are
      incurred as a result of Mother working overnight shifts on
      Sunday, Tuesday, and Thursday from 5:00 pm until 7:00 am.
      Because Father lives in Alaska, Father cannot assume childcare
      responsibilities. Th[e] Court noted that maternal grandmother
      cannot adequately assist Mother with childcare because she is 86
      years old and her heath is unfortunately declining.

            The record shows that Mother has used the same
      overnight childcare sitter since 2008 and has continued to pay
      her $10.00 per hour for her services, which Father contributed to
      as court-ordered from June 2008 until January 2010. Th[e]
      court noted that Mother researched hiring a nanny to provide
      childcare instead, but the costs were substantially greater,
      requiring a finder’s fee, health insurance for the nanny, and use
      of a car.      Additionally Father presented no evidence of
      alternative childcare services or that the cost of the overnight
      childcare used is exorbitant when compared with other child care
      services available.

            Th[e] Court concluded that the overnight childcare sitter is
      beneficial in cases of emergency. In addition, the sitter helps
      the children with their homework, provides meals and assists
      with bedtime and early morning school preparation. Although
      [H.S.] is now 13 years old (she was 12 at the hearing on
      January 9, 2013), th[e] Court reasoned that it is unfair for a 13
      year old, who is faced with her own adolescent issues, to be
      required to produce a safe and productive environment for her
      younger sister and herself. Accordingly, an overnight childcare

                                     - 17 -
J-A02030-14


      sitter is in the best interests of the children. Based on the
      record of this case, the childcare incurred by Mother is
      reasonable and necessary for her to maintain employment.

Trial Court Opinion, 6/12/2013, at 13-14.

      The Pennsylvania Rules of Civil Procedure, with respect to child

support actions, are explicit that reasonable child care expenses are the

responsibility of both parents if necessary to maintain employment. Kersey

v. Jefferson, 791 A.2d 419, 425 (Pa. Super. 2002).        The record supports

the trial court’s conclusions regarding the reasonableness and necessity of

Mother’s child care expenses with regard to maintaining her employment.

Therefore, Father’s third argument is without merit.

      In Father’s fourth argument, he contends the trial court erred in

accepting Mother’s testimony regarding the child care expenses when Mother

did not produce adequate documentary evidence to substantiate her

testimony. He states the court “failed to take into consideration vacation or

personal time Mother used during which a babysitter was not necessary.”

Father’s Brief at 18.   Moreover, he argues the court “accepted Mother’s

representations of the children’s expenses without substantiation of their full

amount. Mother did offer some cancelled checks for a small fraction of the

total amount claimed, but because she did not issue the babysitter a 1099 or

W-2, it cannot be determined what the true amount expended was.” Id. at

19. Therefore, Father concludes he should not be “obligated to pay a portion




                                    - 18 -
J-A02030-14


of an expense for which the [t]rial [c]ourt had scant documentation to even

establish the actual expended amount.” Id.

      The record reflects that Mother incurs a child care expense of

$1.560.00 per month or $390.00 per week.          N.T., 1/9/2013, at 14-15.

Mother submitted checks made to the babysitter, Laura Rehak, for her

services. Id. at 13. Mother pays Rehak $10.00 per hour from 5:15 p.m. to

7:15 a.m. the following morning. Id. at 13-14. She testified that up until

the date of the hearing, the sitter had provided care for the past six years

and has never asked for an increase in pay.     Id. at 12, 15.   Mother also

noted there is no outside facility that could care for her children overnight

while she is working. Id. at 12.

      In its March 20, 2013, supplemental order, the court indicated “Father

failed to submit proof that the cost of securing competent child care is

exorbitant compared with other child care services available in the area.”

Supplemental Order, 3/20/2013, at 13.        Moreover, in its Rule 1925(a)

opinion, the court found the following:

      In this instant case, Mother incurs childcare expenses of
      $1,560.00 per month to maintain employment. The record
      evidences that Mother submitted photocopies of checks issued to
      the children’s childcare sitter, Laura Rehak as Exhibit M-3. Th[e]
      Court noted that Father did not object to the admission of Exhibit
      M-3. These checks, along with Mother’s credible testimony
      accurately evidence that she pays Laura Rehak $10.00 per hour
      for her services. The record also shows that Mother has paid
      Laura Rehak the same rate since 2008, when Father was ordered
      to contribute to childcare. Th[e] Court accurately determined
      that Mother incurs $1,560.00 per month for childcare based on
      the photocopies of childcare payments and her credible

                                    - 19 -
J-A02030-14


      testimony. Thus, there was sufficient evidence for th[e] Court to
      order Father to contribute to childcare expenses.

Trial Court Opinion, 6/12/2013, at 15.

      We note it is well-settled that the trial court, sitting as the finder of

fact, is free to weigh the evidence and assess the credibility of the

witnesses. Green v. Green, 783 A.2d 788, 791 (Pa. Super. 2001). Here,

the court found Mother’s testimony regarding child care expenses credible.

Moreover, Father could have called Rehak as a witness at the January 9,

2013, hearing but he did not. Likewise, he did not submit any evidence that

the   child   care   expense   was   unreasonable.   Rather,   Father   makes

unsubstantiated assertions that Mother has not provided proof of her child

care expenses or that what she did provide was inadequate.         Accordingly,

Father’s fourth argument fails.

      Next, Father argues the trial court’s calculation of the federal child

care tax credit was in error.         He states that when the court used

Pennsylvania Child Support Guideline Worksheets to calculate Father’s

obligation for 2012 and 2013, it erred in its computation because (1) Mother

could only get the child care tax credit for a “qualifying child”, who was an

individual under the age of 13, (2) their oldest daughter had turned 13 on

January 17, 2013, and (3) therefore, she was no longer considered a

“qualifying child.” Father’s Brief at 20. Moreover, he contends:

            Because there is only one qualifying child for 2013, the
      child care tax credit is up to $3,000 instead of up to $6,000 for
      2012 when there were two qualifying children. Yet, according to

                                      - 20 -
J-A02030-14


       the Family Law Software, the child care tax credit was reduced
       by merely $60 between 2012 and 2013.          Because of this
       anomaly, the calculation for either or both 2012 and 2013 is
       inaccurate based on the child care tax credit. Therefore, the
       guidelines should be run again.

Id.

       We note that Father fails to explain how this calculation alters or

affects his obligation pursuant to Pa.R.C.P. 1910.16-6(a)(1-2).      Moreover,

like his third issue, Father also did not include this claim in his Rule 1925(b)

concise statement.4 As such, the trial court did not address the claim in its

Rule 1925(a) opinion. Accordingly, Father has waived this issue on appeal.

See Pa.R.A.P. 1925(b)(3)(iv) (dictating “that any issue not properly included

in the Statement … shall be deemed waived”).

       In Father’s sixth claim, he argues the court erred in requiring him to

reimburse Mother for the Children’s summer camp because he was not

consulted about these expenses pursuant to the custody agreement.

Father’s Brief at 20, 22. He relies on Horowitz v. Horowitz, 600 A.2d 982

(Pa. Super. 1991) to support his argument. Id. at 21. Moreover, he states

he “is under no obligation to continue to pay for summer camp just because


____________________________________________


4
   Rather, in his concise statement, Father states: “The Trial Court erred in
calculating father’s support order as it failed to reduce the total childcare
expenses twenty-five percent (25%) to reflect the federal childcare tax
credit available to the mother.”      Statement of Matters Complained of
Pursuant to Rule of Appellate Procedure 1925(b), 5/13/2013, at unnumbered
2.



                                          - 21 -
J-A02030-14


he has paid so in the past.”    Id. at 22.   He contends he merely did so

because he was under court order. Id.

      Like private school tuition, the court may direct the obligor to

contribute to summer camp costs if it is a “reasonable need.” See Pa.R.C.P.

1910.16–6(d).

      Here, Mother testified that A.S. attends gymnastics summer camp in

addition to year-round gymnastics training. N.T., 1/9/2013, at 20. Mother

stated that the parties’ other daughter, H.S., attends volleyball camp, which

she “highly excels” at and “enjoys.” Id. at 21.

      The court found the summer camp expenses were reasonable based

on the following:

            Th[e] Court did order Father to pay a total of $278.00 for
      both children’s summer camp expenses because th[e] Court
      determined that the summer camp expenses were reasonable
      and consistent with the family’s standard of living and station in
      life. See Holland v. Holland, 663 A.2d 768, 769 (Pa. Super.
      Ct. 1995) (holding daughter’s equestrian activities were
      important to her well-being and constituted “other needs,” which
      were not specifically addressed by guidelines); Marshall v.
      Marshall, 591 A.2d 1060, 1063 (Pa. Super. Ct. 1991) (holding
      music lessons, dance lessons, and racquet and swim club
      memberships were reasonable needs, which were not addressed
      by guidelines).     Here, [A.S.]’s gymnastics summer camp
      expense for 2012, totaled to $336.00 and [H.S.]’s volleyball
      summer camp expenses for 2012, totaled $150.00. Th[e] Court
      noted that Haley attended summer camp prior to the parties’
      separating. Additionally, Father contributed to summer camp
      expenses for the calendar year of 2009. Th[e] Court also noted
      that Father testified that he mailed Mother $252.00 for his
      children’s summer camp. Although this is contested by Mother,
      th[e] Court concluded that Father’s alleged summer camp
      contribution evidences his consent to contribute to the children’s
      summer camp expenses. Based on the record of this case, th[e]

                                    - 22 -
J-A02030-14


      Court found that the summer camp expenses for both children
      are reasonable based on the parties’ standard of living.
      Moreover, the children are deserving of it, as it enhances their
      socialization and is a cost both parents should happily incur.
      Accordingly, the best interest of the children is served by
      maintaining their standard of living and station in life.

Trial Court Opinion, 6/12/2013, at 17-18.

      We agree with the court’s determination that there was sufficient

testimony that summer camp was a reasonable need based on the best

interest of the Children and the parties’ prior contributions.   We reiterate

that it is the function of the trial court as fact-finder to weigh the evidence

presented and to assess the credibility of witnesses. Green, 783 A.2d at

791. The court again found Mother’s testimony credible regarding summer

camps.   On the other hand, Father did not present any evidence to show

that summer camp, which has been a consistent part of the Children’s lives,

was not beneficial to them.

      Additionally, Father’s reliance on Horowitz, supra, is misplaced. In

Horowitz, the wife claimed the trial court erred in failing to require husband

to pay $3,100.00 for the daughter’s summer "teen tour" across the country,

as required in the separation agreement for summer camp tuition.

Horowitz, 600 A.2d at 986.      On appeal, a panel of this Court found the

claim was without merit based on the following:

            Although husband agreed in other years to pay for summer
      camps and related programs, we agree with the trial court’s
      finding that the cross-country “teen tour” was of a far different
      nature than the other camps, and at a much greater cost. Thus,
      even though husband paid for other programs which were not

                                    - 23 -
J-A02030-14


      defined strictly as summer camps, he was not obligated to pay
      for Jennifer's “teen tour,” and the trial court found correctly
      husband was not required to reimburse wife for this expense.

Id. at 986-987.       Here, the record does not reflect that the Children’s

summer camps were far different from the camps they had done in the past

or were at a much greater cost. Therefore, we find no abuse of discretion on

the part of the trial court in determining that Father should pay a portion of

the Children’s summer camp expense. Accordingly, this argument is without

merit.

      With respect to his eighth argument, Father claims the court erred in

determining he was obliged to pay part of the medical expenses because

there was no proof of payment. Father’s Brief at 22. He states the court

misconstrues his argument as solely challenging the Children’s orthodontia

expense.    Father contends his issue is “that he is being required to

reimburse Mother when decisions that led to the medical bills were made

unilaterally by Mother, he has not been presented with the bills or the

insurance coverage, and the bills may not have been satisfied.” Id. at 22-

23.

      Contrary   to   Father’s   argument,    he   did   specify   the   Children’s

orthodontia bills in his Rule 1925(b) concise statement:           “The trial court

erred in its determination of Father’s obligation to pay part of the medical

expenses for children as the Court accepted documentation with no proof

that medical expenses were actually paid (that is the orthodontic


                                     - 24 -
J-A02030-14


payment plan).” Statement of Matters Complained of Pursuant to Rule of

Appellate Procedure 1925(b), 5/13/2013, at unnumbered 2 (emphasis

added).

     As the trial court properly noted:

     The law of the Commonwealth is well established that a party
     complaining on appeal of the admission of evidence objected to
     in the court below will be limited to the specific objection made
     at trial. Aiello v. SEPTA, 687 A.2d 399, 403 (Pa. Commw.
     1996). A failure to object to the admission of evidence ordinarily
     constitutes a waiver of the right to object to the admissibility of
     the evidence or to its use as legal evidence.           Jones v.
     Treegoob, 249 A.2d 352, 367 (Pa. 1969). A party must make a
     timely and specific objection at the appropriate stage of the
     proceedings before the trial court. Hong, 765 A.2d at 1123.
     Furthermore, this Court is free to choose to believe all, part, or
     none of the evidence presented. Stokes [v. Gary Barbera
     Enterprises, Inc., 783 A.2d 296, 297 (Pa. Super. 2001)].
     Here, Mother submitted evidence of unreimbursed medical
     expenses for the children as Exhibit M-5 and Exhibit M-6.
     Exhibit M-5 included the orthodontic payment plan bill for [H.S.].
     Father’s failure to object to the admission of documentation
     concerning the orthodontic payment plan constituted a waiver of
     the right to object to the admissibility of the evidence or to its
     use as legal evidence. As a result, th[e] Court was free to
     consider all of the evidence concerning orthodontic medical
     expenses and determine whether that evidence corroborated
     with the parties’ testimony. Based on Exhibit M-5, th[e] Court
     properly concluded that the orthodontia bill corroborated with
     Mother’s testimony that she paid $4,800.00 for [H.S.]’s
     orthodontia expenses and the bills marked “outstanding” meant
     Father had not paid his portion of unreimbursed medical
     expenses.

Trial Court Opinion, 6/12/2013, at 19-20.

     A review of the record confirms that Father failed to object to the

admission of outstanding medical bills with respect to the Children.       See

N.T., 1/9/2013, at 22-27. Therefore, we see no abuse of discretion with the

                                   - 25 -
J-A02030-14


court imputing the outstanding unreimbursed orthodontia expenses to

Father. Accordingly, this argument fails.

      Next, Father complains the court erred in determining his contribution

to the unreimbursed medical expenses because no documentation of those

expenses was presented. Father’s Brief at 23. Specifically, he states that

according to the March 20, 2013, supplemental order, the parties were

required to produce documentation of unreimbursed medical expenses to the

other party no later than March 31st of the following calendar year, in which

the final medical bill to be allocated was received.      Id.   Father alleges

Mother violated the order with respect to the expenses incurred in 2012

because she never personally supplied him with the bills and he was never

provided with concrete information about the orthodontia treatment.         He

contends the bills only became known to him when the “petitions” were filed.

Id.   Moreover, he states that because “these petitions were filed a

significant amount of time after some of the final medical bills were received,

he necessarily objects to the untimely production of them.”        Id. at 24.

Further, he states he “could not have raised th[e] specific issue below

because it was only when the Supplemental Order explicated the timeliness

requirement that Father could object that the bills have not been received in

a timely fashion.” Id.




                                    - 26 -
J-A02030-14


     By way of background, in the March 20, 2013, supplement order, with

respect to Father’s 2011 income, Father’s 2012 income, and Mother’s 2013

income, the court provided, in relevant part:

     2. From June 21, 2011 – January 8, 2012

                                      …

        c. The monthly support obligation includes cash medical
        support in the amount of $250 annually for unreimbursed
        medical expenses incurred for each child. Unreimbursed
        medical expenses of the children that exceed $250
        annually shall be allocated between the parties. The party
        seeking allocation of unreimbursed medical expenses must
        provide documentation of expenses to the other party no
        later than March 31st of the year following the calendar
        year in which the final medical bill to be allocated was
        received.


                                      …

     3. From January 9, 2012 – December 31, 2012

                                      …

        c. The monthly support obligation includes cash medical
        support in the amount of $250 annually for unreimbursed
        medical expenses incurred for each child. Unreimbursed
        medical expenses of the children that exceed $250
        annually shall be allocated between the parties. The party
        seeking allocation of unreimbursed medical expenses must
        provide documentation of expenses to the other party no
        later than March 31st of the year following the calendar
        year in which the final medical bill to be allocated was
        received. The unreimbursed medical expenses are to be
        paid as follows:



           1) 57% by Father and 42% by Mother. Father is to
           contribute 57% of unreimbursed medical expenses
           incurred from January 9, 2012 – December 31,

                                    - 27 -
J-A02030-14


            2012.     Accordingly, Father shall pay 57% of
            $5,190.10 and $666.23, which totals $3,338.11.
            Thus Father is ORDERED to pay $3,338.11 directly to
            Mother[.]



                                      …

      4. From January 1, 2013 – Forward

                                      …

         c. The monthly support obligation includes cash medical
         support in the amount of $250 annually for unreimbursed
         medical expenses incurred for each child. Unreimbursed
         medical expenses of the children that exceed $250
         annually shall be allocated between the parties. The party
         seeking allocation of unreimbursed medical expenses must
         provide documentation of expenses to the other party no
         later than March 31st of the year following the calendar
         year in which the final medical bill to be allocated was
         received. The unreimbursed medical expenses are to be
         paid as follows:


            1) 56% by Father and 44% by Mother. Thus,
            Mother is to provide Father with unreimbursed
            medical expenses and Father is to contribute 56% of
            any and all unreimbursed medical expenses incurred
            from January 1, 2013 – Forward.

Supplemental Order, 3/20/2013, at 20-23.

      With respect to unreimbursed medical expenses, Pa.R.C.P. 1910.16-

6(c) provides, in pertinent part:

      (c) Unreimbursed Medical Expenses.        Unreimbursed medical
      expenses of the obligee or the children shall be allocated
      between the parties in proportion to their respective net
      incomes. Notwithstanding the prior sentence, there shall be no
      apportionment of unreimbursed medical expenses incurred by a
      party who is not owed a statutory duty of support by the other
      party. The court may direct that obligor's share be added to his

                                    - 28 -
J-A02030-14


       or her basic support obligation, or paid directly to the obligee or
       to the health care provider.

                                               …

       (3) Annual expenses pursuant to this subdivision (c), shall be
       calculated on a calendar year basis. In the year in which the
       initial support order is entered, the $ 250 threshold shall be pro-
       rated. Documentation of unreimbursed medical expenses
       that either party seeks to have allocated between the parties
       shall be provided to the other party not later than March 31 of
       the year following the calendar year in which the final bill
       was received by the party seeking allocation. For purposes of
       subsequent enforcement, unreimbursed medical bills need not
       be submitted to the domestic relations section prior to March 31.
       Allocation of unreimbursed medical expenses for which
       documentation is not timely provided to the other party
       shall be within the discretion of the court.

Pa.R.C.P. 1910.16-6(c) (emphasis added).

       We note that the only part of the supplemental order that Father

makes reference to is on page 20, which actually refers to the unreimbursed

medical expenses from June 21, 2011 to January 8, 2012,5 and not the 2012

medical expenses he complains of in his brief.6      Nevertheless, as the trial

court properly found:

            Father never objected to the admission of unreimbursed
       medical expenses on the basis that the unreimbursed medical
       expenses were not presented to Father prior to March 31 st of the
____________________________________________


5
    With respect to these expenses, the court stated no evidence was
presented and therefore, Father was not required to contribute.
Supplemental Order, 3/20/2013, at 20-21.
6
   Father does not reference or present any evidence regarding the 2013
medical expenses and therefore, we limit our analysis to the 2012 medical
expenses.



                                          - 29 -
J-A02030-14


     years in question. As stated previously objections must be
     timely and specific. Hong, 765 A.2d at 1123. The record shows
     that Father claimed that Mother never presented him with
     unreimbursed medical expenses or communicated about the
     medical bills, but Father never specifically raised the issue that
     the bills were not presented to Father prior to March 31st of the
     years in question. The law has long been settled in Pennsylvania
     that issues may not be raised for the first time on appeal.
     Truesdale ex rel. Truesdale v. Albert Einstein Medical
     Center, 767 A.2d 1060, 1063 (Pa. Super. Ct. 2001).

           Even if Father had raised the issue properly at the trial
     Court level, th[e] Court’s decision is still correct because the law
     provides that allocation of unreimbursed medical expenses for
     which documentation is not timely provided to the other party
     shall be within the discretion of the court. See Pa.R.C.P. 1910-
     16-6(c)(3). As such, th[e] Court has discretion to allocate
     unreimbursed medical expenses for which documentation is not
     timely provided to the other party.

           Furthermore, th[e] Court noted Father’s contradictions
     regarding unreimbursed medical bills. Father initially testified
     that he never received any medical bills, but later admitted that
     Mother attached the medical bills to her court filings, which were
     served to him for his review. Th[e] Court noted that on January
     9, 2013, Father filed a Reply to Mother’s October 11, 2012
     Emergency Motion for an Evidentiary Hearing, admitting Mother
     provided him medical bills on April 27, 2012 or at the parties’
     conference on July 16, 2012. In Father’s Reply, Father stated he
     would forward a check for fifty-eight percent (58%) of the
     unreimbursed medical expenses beyond $250.00, which is the
     responsibility of Father with the exceptions of the bill for braces.
     See Father’s Reply, 1/9/13, at 5. Father’s Reply is an admission
     that he received the 2012 medical bills before March 31 st, of
     2013, which is the following year. Therefore, th[e] Court did not
     err in ordering Father to contribute to unreimbursed medical
     expenses as they were presented to Father prior to March 31 of
     the year following the calendar year.

Trial Court Opinion, 6/12/2013, at 20-21. The record supports the court’s

determination.   We emphasize while Father may not have received the

March 20th order until that time, the statute is clear that “documentation of

                                    - 30 -
J-A02030-14


unreimbursed medical expenses… shall be provided to the other party not

later than March 31 of the year following the calendar year.”      Pa.R.C.P.

1910.16-6(c)(3).   As such, Father would have been on notice that he was

required to object to the lack of documentation that Mother provided to him

for any year pursuant to the Rule.          Moreover, pursuant to Pa.R.C.P.

1910.16-6(c)(3), it was at the trial court’s discretion where documentation

was not timely provided.    Therefore, we conclude the trial court did not

abuse its discretion when charging Father with the unreimbursed medical

expenses.

     Next, Father claims the court erred in failing to explicitly consider

Mother’s personal injury settlement in its child support calculation.     He

states that the official note to Pa.R.C.P. 1910-16-2(a)(8), relied on by the

trial court, did not give the court “discretion to lower the amount of the

award or analyze how the award was used.        It is clear that a settlement

amount is considered income available for purposes of child support.”

Father’s Brief at 25 (citation omitted). Moreover, he states the court erred

by including the settlement award by increasing the number of Mother’s

weekly work hours based on the following:

     If the $7,000 personal injury settlement was truly considered for
     2012, Mother’s income would be much greater, even considering
     the slight increase in Mother’s hourly rate in 2013, than her
     income in 2013. An additional 2.5 hours per week for one year
     at Mother’s 2012 hourly rate of $17.03 per hour only accounts
     for an increase of $2,213.90 when the entire $7,000 personal
     injury settlement either should have been included fully by the
     Trial Court in Mother’s 2012 income or the Trial Court should

                                   - 31 -
J-A02030-14


        have explained how the remainder of the $7,000 will be treated
        in future years.

Id. at 26.

        Pursuant to the support guidelines, the “[m]onthly gross income is

ordinarily based upon at least a six-month average of all of a party's

income.” Pa.R.C.P. 1910.16-2(a). The statute sets forth the different types

of income, which are included. Id. Relevant to this issue is income from

“other entitlements to money or lump sum awards, without regard to source,

including lottery winnings, income tax refunds, insurance compensation or

settlements; awards and verdicts; and any form of payment due to and

collectible by an individual regardless of source.”       Pa.R.C.P. 1910.16-

2(a)(8).     The official note to Rule 1910.16-2(a)(8) provides, in pertinent

part:

        The trial court has discretion to determine the most appropriate
        method for imputing lump sum awards as income for purposes of
        establishing or modifying the party's support obligation. These
        awards may be annualized or they may be averaged over a
        shorter or longer period of time depending on the circumstances
        of the case. They may also be escrowed in an amount sufficient
        to secure the support obligation during that period of time.

Pa.R.C.P. 1910.16-2(a)(8), Official Note.

        Here, the court found the following:

        This court incorporated the sound policy of this Commonwealth
        that in child support cases a court must “consider the value and
        extent of their … other financial resources.” Dugery v. Dugery,
        276 Pa. Super. 51, 54, 419 A.2d 90, 91 (1980).

                                        …


                                      - 32 -
J-A02030-14


      Unlike Father, Mother was not terminated from her employment
      and has year-long physical custody of the children without any
      type of assistance from Father unless court-ordered. Mother
      testified that she received $7,000 from a personal injury
      settlement in 2012. Mother stated that she used the award to
      pay bills and the outstanding mortgage on the house, which
      benefited the children. Mother’s testimony indicates that she
      used the funds to provide continued stability and continuity for
      her and the children instead of using the funds to maintain a
      higher standard of living for herself. Th[e] Court took Mother’s
      testimony into consideration. To be fair, th[e] Court included
      Mother’s settlement award to her income by increasing the
      number of her weekly work hours from 37.5 to 40. Th[e] Court
      concedes that it failed to explain how it allocated Mother’s
      settlement award for 2012. Despite such harmless error, this
      Court properly used its discretion to determine the appropriate
      method for imputing Mother’s settlement award in setting forth
      its Support Order.

Trial Court Opinion, 6/12/2013, at 21-22.

      Based on the trial court’s explanation in its opinion, and in accordance

with the official note to Rule 1910.16-2(a)(8), we do not find that the trial

court has abused its discretion in determining the most appropriate method

for imputing Mother’s settlement awards as income for purposes of

establishing   her   support     obligation.      Furthermore,    other      than   bald

assertions,    Father    has    not   presented    any    case   law    or    evidence

demonstrating     that    its   methodology       was    an   abuse    of    discretion.

Accordingly, his tenth claim is without merit.

      In Father’s penultimate issue, he contends the court erred in issuing a

support order in which the aggregate obligation was in excess of the federal

statute that caps an obligor’s child support obligation at no more than 65%

of his net income. Father’s Brief at 26. First, he states the court erred in

                                        - 33 -
J-A02030-14


dismissing this claim for failing to cite authority because he raised it in his

concise statement and therefore, he did not have to cite to authority. Id.

Additionally, he argues his garnishments will exceed 65% of his disposable

income, even before his obligation for unreimbursed medical expenses over

$250.00 is considered, and therefore the court’s order exceeded the

maximum for which he can be responsible under the Federal Consumer

Credit Protection Law, 15 U.S.C. §§ 1671-1677. Id. at 27.

      Here, the trial court found the issue was waived for failure to “cite

even one case in support of his position.” Trial Court Opinion, 6/12/2013, at

23.   We are compelled to disagree.        Pursuant to Pennsylvania Rules of

Appellate Procedure, a concise statement “shall concisely identify each ruling

or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues for the judge. The judge shall not require the

citation to authorities; however, appellant may choose to include pertinent

authorities in the Statement.” Pa.R.A.P. 1925(b)(4)(ii). Therefore, while it

would have been advantageous to identify the federal guideline Father was

relying on, Father was not required to cite authorities.

      Turning to the merits of the claim, the Federal Consumer Credit

Protection Law provides, in pertinent part:

      (2) The maximum part of the aggregate disposable earnings of
      an individual for any workweek which is subject to garnishment
      to enforce any order for the support of any person shall not
      exceed--

                                       …

                                     - 34 -
J-A02030-14



      (B) where such individual is not supporting such a spouse or
      dependent child described in clause (A), 60 per centum of such
      individual’s disposable earnings for that week;

      except that, with respect to the disposable earnings of any
      individual for any workweek, the 50 per centum specified in
      clause (A) shall be deemed to be 55 per centum and the 60 per
      centum specified in clause (B) shall be deemed to be 65 per
      centum, if and to the extent that such earnings are subject to
      garnishment to enforce a support order with respect to a period
      which is prior to the twelve-week period which ends with the
      beginning of such workweek.

15 U.S.C § 1673(b)(2).

      In conjunction with the federal statute, Pennsylvania Rule of Civil

Procedure 1910.21 addresses the withholding of an obligor’s income, in

relevant part, as follows:

      (a) Immediate Income Withholding. Every order of court shall
      contain an immediate order for the withholding of income unless
      (1) there is no overdue support owing under the order and (2)
      either the court finds there is good cause not to require
      immediate income withholding or the parties agree in writing to
      an alternative arrangement.

      (b) Initiated Income Withholding. If there is no immediate
      income withholding pursuant to subdivision (a), and nonpayment
      of the support order causes overdue support to accrue, the court
      shall enter an order for the immediate withholding of income.

                                     …

      (e) Notice to Obligor. Objections. A notice of entry of an order
      for income withholding shall be served on the obligor. The
      obligor may object to the order in writing or by personal
      appearance before the county domestic relations section
      within ten days after issuance of the notice. The grounds
      for an objection are limited to the following mistakes of
      fact: … (iii) the amount being withheld exceeds the
      maximum amount which may be withheld under the

                                   - 35 -
J-A02030-14


       federal Consumer Credit Protection Act, 15 U.S.C. § 1673.
       If a mistake of fact has occurred, the order shall be modified
       accordingly.

Pa.R.C.P. 1910.21(a), (b), (e) (emphasis added).

       Here, Father did not file objections to the March 20, 2013 support

order, to which he takes issue in a timely manner, within ten days following

notice of the order. See Pa.R.C.P. 1910.21(e). Therefore, the court did not

err in denying his claim.7 Accordingly, we need not address it further.

       Lastly, Father argues the court erred by failing to explore undisclosed

financial contributions to Mother.             Father’s Brief at 29.   Specifically, he

states:

       Assuming for argument that it was appropriate for Father to pay
       a portion of the cost of parochial school, Father implored the
       court to evaluate the portion of the fee for which the Mother was
       responsible. Father questioned the true income of Mother’s
       household given that her net pay after babysitting expenses
       leaves her with very little to cover shelter, food, and clothing
       expenses for the entire year.

Id.

       Regarding this argument, the trial court found the following:

       With regard to this allegation, Mother testified that she was not
       receiving financial contributions from other sources.      Father
       offered no evidence or testimony to contradict her testimony and
       support this allegation. As such, th[e] Court was forced to make
       a credibility determination and decide this issue accordingly.
       Such credibility determinations are within the sole province of
       th[e] Court and there exists no evidence which would hint at an
____________________________________________


7
  See Craley v. State Farm Fire & Cas. Co., 895 A.2d 530, 532-33 (Pa.
2006) (holding that this Court may affirm on any basis).



                                          - 36 -
J-A02030-14


      abuse of discretion. Therefore, this error asserted by Father is
      without evidentiary or factual support.

Trial Court Opinion, 6/12/2013, at 24.

      We agree with the court’s conclusion. As stated above, the trial court

was in the position to weigh the evidence and assess the credibility of the

witnesses. Green, 783 A.2d at 791.                Here, the court found Mother’s

testimony credible.        Moreover, Father makes unsubstantiated claims that

Mother was receiving income from other sources. Accordingly, Father’s final

argument fails.

      In conclusion, we affirm in part, and vacate in part, specifically with

respect   to    Father’s     seventh   claim     regarding   his   health   insurance

contribution.    With respect to this issue, the trial court acknowledged its

error and requested a remand for recalculation to include an appropriate

allocation of Father’s medical insurance payments in accordance with

Pa.R.C.P. 1910.16-6(b).

      Order affirmed in part and vacated in part.             Case remanded with

instructions. Jurisdiction relinquished

      President Judge Emeritus Ford Elliott joins the memorandum.              Judge

Strassburger files a concurring/dissenting memorandum.




                                        - 37 -
J-A02030-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2014




                          - 38 -